Willson, Judge.
Defendant’s plea of former acquittal was bad upon its face, and was properly stricken out upon exception made thereto by the State. (Wright v. The State, 17 Texas Ct. App,, 152.)
But his plea of former conviction was in all respects a valid plea, alleging in due form facts which, if proved, would constitute a bar to the present prosecution. (Wright v. The State, 17 Texas Ct. App., 152.) This plea should not have been stricken out, but the defendant should have been allowed to introduce evidence in support of it; and if any evidence had been adduced in support of it, the issues made by it should have been submitted to and passed upon by the jury. (Grisham v. The State, 19 Texas Ct. App., 504.)
Because, in our opinion, the court erred in striking out the defendant’s plea of former conviction, the judgment is reversed and the cause is remanded.

Reversed and remanded.